DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 03/14/22 have been fully considered but they are not persuasive. 
Regarding claims 1, 8 and 15, Applicant states that that Sheridan and Bright fail to teach of show display state information of the personal information in synchronization with a progress of the redaction process, the display state information summarizing a current state of redacted personal information (Applicants Remarks pages 6-9).  Examiner disagrees with Applicant.  Bright et al teaches displayed on a preview screen of a document through the user interface device (PMDD GUI allows the user to draw a rectangle 500, delimiting a portion (a " redaction region") of the image that contains text that needs to be obfuscated or removed. Once the user has drawn the rectangle defining the redaction region, then the user can instruct the PMDD to perform the redaction(s) and display via a live preview GUI, a live preview screen such as is shown in FIG. 6, in order for the user to assess whether the change to the image removes all the sensitive data intended to be removed without removing an excessive amount of other information in the image (paragraph 0054)) the display state information summarizing a current state of redacted personal information (visualized the effect, paragraph 0054, note: “summarize” according to dictionary.com is express in a concise form Preview GUI allow the user to visualized the effect can be read as to express the redaction effect in a concise form to the user). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/22 and 05/10/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al US 2014/0268244 in view of Bright et al US 2016/0307063.
Regarding claim 1, Sheridan et al teaches an image forming apparatus (multifunction document device 308 (paragraph 0012 and 0042) comprising: 
a user interface device (sensitive display panel 310 (paragraph 0042); 
an image forming job operator (processor 112, paragraph 0026); 
a processor (processor (paragraph 0064); and 
a memory storing instructions executable by the processor (storage (paragraph 0065), wherein the processor executes the instructions to: 
perform a redaction process of redacting personal information included in the document (reviewer can use the computing device 108 to perform redaction of the raw electronic document 106 using a user input device (paragraph 0017), 
show display information of the personal information (individual sensitive information paragraph 0007) (electronic document 110 (display) can include the raw electronic document 106 (unmodified) along with associated metadata that indicates portion(s) of the raw electronic document 106 that has (have) been redacted , paragraph 0018-0019),
control the image forming job operator to perform an image forming job with respect to the document in which the personal information is redacted based on completing the redaction process (the redaction control system 104 can cause selection of one of different options for performing physical document processing 112. The redaction control system 104 causes a physical document 114 to be routed to an entity for performing the physical document processing 112 (paragraph 0021))
Sheridan et al fails to teach of a preview screen of a document through the user interface device for redaction and display state information of personal information in synchronization with a progress of the redaction progress, the display state information summarizing a current state of redacted personal information.
Bright et al teaches displayed on a preview screen of a document through the user interface device (PMDD GUI allows the user to draw a rectangle 500, delimiting a portion (a " redaction region") of the image that contains text that needs to be obfuscated or removed. Once the user has drawn the rectangle defining the redaction region, then the user can instruct the PMDD to perform the redaction(s) and display via a live preview GUI, a live preview screen such as is shown in FIG. 6, in order for the user to assess whether the change to the image removes all the sensitive data intended to be removed without removing an excessive amount of other information in the image (paragraph 0054)), the display state information summarizing a current state of redacted personal information (visualized the effect, paragraph 0054, note: “summarize” according to dictionary.com is express in a concise form Preview GUI allow the user to visualized the effect can be read as to express the redaction effect in a concise form to the user) 

Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al to include a preview screen of a document through the user interface device for redaction and display state information of personal information in synchronization with a progress of the redaction progress, the display state information summarizing a current state of redacted personal information.
The reason of doing so is to allow a user to easily view and edit information from a document before processing and shortened the feedback cycle for users and be able to empirically verify to correctness of the program (paragraph 43, Bright).
Regarding claim 2, Bright teaches wherein the display state information of the personal information is adaptively changed in synchronization with whether the personal information is designated or redacted throughout the document (paragraph 43, immediately applied to a sample dataset of the users’ choosing and the result displayed in a neighboring window, fig. 2).
Regarding claim 6, Sheridan et al teaches wherein the processor executes the instructions to mask or blur a display area corresponding to the personal information to redact the personal information (A way to hide sensitive information in a document is to redact the information, where redacting can refer to masking the information, blurring the information, altering the information such that it becomes illegible, or any other modification of the document in which portion(s) of the document containing sensitive information is (are) modified to prevent their disclosure (paragraph 0007)).

Regarding claim 7, Sheridan et al teaches wherein the processor executes the instructions to edit a display area corresponding to the redacted personal information (a reviewer 303 can instead use the touch-sensitive display panel 310 of the multifunction document device 308 to perform the redaction (paragraph 0051)).
Sheridan et al fails to teach a preview screen.
Bright et al teaches a preview screen (PMDD GUI allows the user to draw a rectangle 500, delimiting a portion (a " redaction region") of the image that contains text that needs to be obfuscated or removed. Once the user has drawn the rectangle defining the redaction region, then the user can instruct the PMDD to perform the redaction(s) and display via a live preview GUI, a live preview screen such as is shown in FIG. 6, in order for the user to assess whether the change to the image removes all the sensitive data intended to be removed without removing an excessive amount of other information in the image (paragraph 0054)
 Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al to include a preview screen. 
The reason of doing so is to allow a user to easily view and edit information from a document before processing.

Regarding claim 8, Sheridan et al teaches an operation method of an image forming apparatus (multifunction document device 308 (paragraph 0012 and 0042), the method comprising: 
performing a redaction process of redacting personal information included in the document (reviewer can use the computing device 108 to perform redaction of the raw electronic document 106 using a user input device (paragraph 0017); 
showing information of the personal information of the redaction process 
(electronic document 110 (showing) can include the raw electronic document 106 (unmodified) along with associated metadata that indicates portion(s) of the raw electronic document 106 that has (have) been redacted   paragraph 0018-0019)
based on completing the redaction process is completed, performing an image forming job with respect to the document in which the personal information is redacted (the redaction control system 104 can cause selection of one of different options for performing physical document processing 112. The redaction control system 104 causes a physical document 114 to be routed to an entity for performing the physical document processing 112 (paragraph 0021)
Sheridan et al fails to teach of showing display state information of personal information on the preview screen in synchronization with a progress of the redaction progress, the display state information summarizing a current state of redacted personal information.
Bright et al teaches showing display state information of personal information on the preview screen in synchronization with a progress of the redaction progress, (PMDD GUI allows the user to draw a rectangle 500, delimiting a portion (a " redaction region") of the image that contains text that needs to be obfuscated or removed. Once the user has drawn the rectangle defining the redaction region, then the user can instruct the PMDD to perform the redaction(s) and display via a live preview GUI, a live preview screen such as is shown in FIG. 6, in order for the user to assess whether the change to the image removes all the sensitive data intended to be removed without removing an excessive amount of other information in the image (paragraph 0054)), the display state information summarizing a current state of redacted personal information (visualized the effect, paragraph 0054, note: “summarize” according to dictionary.com is express in a concise form Preview GUI allow the user to visualized the effect can be read as to express the redaction effect in a concise form to the user) 

Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al to include: showing display state information of personal information on the preview screen in synchronization with a progress of the redaction progress, the display state information summarizing a current state of redacted personal information.
The reason of doing so is to allow a user to easily view and edit information from a document before processing and shortened the feedback cycle for users and be able to empirically verify to correctness of the program (paragraph 43, Bright).

Regarding claim 9, Bright teaches wherein the display state information of the personal information is adaptively changed in synchronization with whether the personal information is designated or redacted throughout the document (paragraph 43, immediately applied to a sample dataset of the users’ choosing and the result displayed in a neighboring window, fig. 2).
Regarding claim 13, Sheridan et al teaches wherein the performing of the redaction process comprises masking or blurring a display area corresponding to the personal information to redact the personal information (A way to hide sensitive information in a document is to redact the information, where redacting can refer to masking the information, blurring the information, altering the information such that it becomes illegible, or any other modification of the document in which portion(s) of the document containing sensitive information is (are) modified to prevent their disclosure (paragraph 0007).
Regarding claim 14, Sheridan et al teaches wherein the performing of the redaction process further comprises editing a display area corresponding to the redacted personal information (a reviewer 303 can instead use the touch-sensitive display panel 310 of the multifunction document device 308 to perform the redaction (paragraph 0051)).
Sheridan et al fails to teach a preview screen.
Bright et al teaches a preview screen (PMDD GUI allows the user to draw a rectangle 500, delimiting a portion (a " redaction region") of the image that contains text that needs to be obfuscated or removed. Once the user has drawn the rectangle defining the redaction region, then the user can instruct the PMDD to perform the redaction(s) and display via a live preview GUI, a live preview screen such as is shown in FIG. 6, in order for the user to assess whether the change to the image removes all the sensitive data intended to be removed without removing an excessive amount of other information in the image (paragraph 0054)
 Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al to include instructions to display a preview screen of a document in a user interface device of an image forming apparatus. 
The reason of doing so is to allow a user to easily view and edit information from a document before processing.
Regarding claim 15, Sheridan et al teaches a non-transitory computer-readable storage medium storing instructions executable by a processor (a computer-readable or machine-readable storage media storage medium (or storage media) 408 (paragraph 0065)), the non-transitory computer-readable storage medium comprising: 
instructions to perform a redaction process of redacting personal information included in the document (reviewer can use the computing device 108 to perform redaction of the raw electronic document 106 using a user input device (paragraph 0017); 
and instructions to perform an image forming job with respect to the document in which the personal information is redacted based on completing the redaction process (the redaction control system 104 can cause selection of one of different options for performing physical document processing 112. The redaction control system 104 causes a physical document 114 to be routed to an entity for performing the physical document processing 112 (paragraph 0021)
Sheridan et al fails to teach of showing display state information of personal information on the preview screen in synchronization with a progress of the redaction progress, the display state information summarizing a current state of redacted personal information.
Bright et al teaches showing display state information of personal information on the preview screen in synchronization with a progress of the redaction progress, (PMDD GUI allows the user to draw a rectangle 500, delimiting a portion (a " redaction region") of the image that contains text that needs to be obfuscated or removed. Once the user has drawn the rectangle defining the redaction region, then the user can instruct the PMDD to perform the redaction(s) and display via a live preview GUI, a live preview screen such as is shown in FIG. 6, in order for the user to assess whether the change to the image removes all the sensitive data intended to be removed without removing an excessive amount of other information in the image (paragraph 0054)), the display state information summarizing a current state of redacted personal information (visualized the effect, paragraph 0054, note: “summarize” according to dictionary.com is express in a concise form Preview GUI allow the user to visualized the effect can be read as to express the redaction effect in a concise form to the user) 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al to include: showing display state information of personal information on the preview screen in synchronization with a progress of the redaction progress, the display state information summarizing a current state of redacted personal information.
The reason of doing so is to allow a user to easily view and edit information from a document before processing and shortened the feedback cycle for users and be able to empirically verify to correctness of the program (paragraph 43, Bright).
Claims 3, 5, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al US 2014/0268244 in view of Bright et al US 2016/0307063 further in view of Thomason et al US 2014/0188921.
Regarding claim 3, Sheridan et al in view of Bright et al teaches all of the limitations of claim 1. 
Sheridan et al in view of Bright et al fails to teach wherein the performing of the redaction process comprises: receiving an input selecting personal information included in the document; identifying a format of the personal information corresponding to the input; designating, throughout the document, personal information having a same format as the identified format; and redacting at least one piece of personal information among the designated personal information.
Thomason et al teaches wherein the performing of the redaction process comprises: receiving an input selecting personal information included in the document; identifying a format of the personal information corresponding to the input; designating, throughout the document, personal information having a same format as the identified format; and redacting at least one piece of personal information among the designated personal information.  (receiving or obtaining, from each of a set of alternative sources, a data item of a same type and format as the data item. Step 400 may be performed actively (e.g., via a data mining tool), or passively (e.g., by simply receiving the data items from the alternative sources). At step 402, the data item (being examined for confidential information) is then compared to each of the data item(s) obtained from the set of alternative sources to identify occurrences of particular pieces of information in the data item.  At step 406, a user is notified that the one or more pieces of information in the data item are (or may be) confidential information. In one embodiment, these one or more pieces of information are highlighted (e.g., in a visual representation of the data item) so that a user viewing the data item may take a given action (e.g., removal, redaction, substitution, or the like) with respect to a particular piece of information (paragraph 0047).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al in view Bright et al to include wherein the performing of the redaction process comprises: receiving an input selecting personal information included in the document; identifying a format of the personal information corresponding to the input; designating, throughout the document, personal information having a same format as the identified format; and redacting at least one piece of personal information among the designated personal information. 
The reason of doing so is to allow a user to easily view, identify and edit information from a document to be redacted as well as shorten redact time to group and showing user all the information with the same format for redact.
Regarding claim 5, Sheridan does not teach wherein the processor executes the instructions to: receive an input selecting a type of personal information, designate, throughout the document, personal information corresponding to a type of personal information corresponding to the input, and redact at least one piece of personal information among the designated personal information.
Thomason et al teaches wherein the processor executes the instructions to: receive an input selecting a type of personal information, designate, throughout the document, personal information corresponding to a type of personal information corresponding to the input, and redact at least one piece of personal information among the designated personal information. (receiving or obtaining, from each of a set of alternative sources, a data item of a same type and format as the data item. Step 400 may be performed actively (e.g., via a data mining tool), or passively (e.g., by simply receiving the data items from the alternative sources). At step 402, the data item (being examined for confidential information) is then compared to each of the data item(s) obtained from the set of alternative sources to identify occurrences of particular pieces of information in the data item.  At step 406, a user is notified that the one or more pieces of information in the data item are (or may be) confidential information. In one embodiment, these one or more pieces of information are highlighted (e.g., in a visual representation of the data item) so that a user viewing the data item may take a given action (e.g., removal, redaction, substitution, or the like) with respect to a particular piece of information (paragraph 0047).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al in view Bright et al to include wherein the processor executes the instructions to: receive an input selecting a type of personal information, designate, throughout the document, personal information corresponding to a type of personal information corresponding to the input, and redact at least one piece of personal information among the designated personal information.
The reason of doing so is to allow a user to easily view, identify and edit information from a document to be redacted as well as shorten redact time to group and showing user all the information with the same type for redact.
Regarding claim 10, Sheridan et al in view of Bright et al teaches all of the limitations of claim 8. 
Sheridan et al in view of Bright et al fails to teach wherein the performing of the redaction process comprises: receiving an input selecting personal information included in the document; identifying a format of the personal information corresponding to the input; designating, throughout the document, personal information having a same format as the identified format; and redacting at least one piece of personal information among the designated personal information
Thomason et al teaches wherein the performing of the redaction process comprises: receiving an input selecting personal information included in the document; identifying a format of the personal information corresponding to the input; designating, throughout the document, personal information having a same format as the identified format; and redacting at least one piece of personal information among the designated personal information (receiving or obtaining, from each of a set of alternative sources, a data item of a same type and format as the data item. Step 400 may be performed actively (e.g., via a data mining tool), or passively (e.g., by simply receiving the data items from the alternative sources). At step 402, the data item (being examined for confidential information) is then compared to each of the data item(s) obtained from the set of alternative sources to identify occurrences of particular pieces of information in the data item.  At step 406, a user is notified that the one or more pieces of information in the data item are (or may be) confidential information. In one embodiment, these one or more pieces of information are highlighted (e.g., in a visual representation of the data item) so that a user viewing the data item may take a given action (e.g., removal, redaction, substitution, or the like) with respect to a particular piece of information (paragraph 0047).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al in view Bright et al to include wherein the performing of the redaction process comprises: receiving an input selecting personal information included in the document; identifying a format of the personal information corresponding to the input; designating, throughout the document, personal information having a same format as the identified format; and redacting at least one piece of personal information among the designated personal information. 
The reason of doing so is to allow a user to easily view, identify and edit information from a document to be redacted as well as shorten redact time to group and showing user all the information with the same format for redact.
Regarding claim 12, Sheridan does not teach wherein the processor executes the instructions to: receive an input selecting a type of personal information, designate, throughout the document, personal information corresponding to a type of personal information corresponding to the input, and redact at least one piece of personal information among the designated personal information.
Thomason et al teaches wherein the processor executes the instructions to: receive an input selecting a type of personal information, designate, throughout the document, personal information corresponding to a type of personal information corresponding to the input, and redact at least one piece of personal information among the designated personal information. (receiving or obtaining, from each of a set of alternative sources, a data item of a same type and format as the data item. Step 400 may be performed actively (e.g., via a data mining tool), or passively (e.g., by simply receiving the data items from the alternative sources). At step 402, the data item (being examined for confidential information) is then compared to each of the data item(s) obtained from the set of alternative sources to identify occurrences of particular pieces of information in the data item.  At step 406, a user is notified that the one or more pieces of information in the data item are (or may be) confidential information. In one embodiment, these one or more pieces of information are highlighted (e.g., in a visual representation of the data item) so that a user viewing the data item may take a given action (e.g., removal, redaction, substitution, or the like) with respect to a particular piece of information (paragraph 0047).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al in view Bright et al to include wherein the processor executes the instructions to: receive an input selecting a type of personal information, designate, throughout the document, personal information corresponding to a type of personal information corresponding to the input, and redact at least one piece of personal information among the designated personal information.
The reason of doing so is to allow a user to easily view, identify and edit information from a document to be redacted as well as shorten redact time to group and showing user all the information with the same type for redact.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al US 2014/0268244 in view of Bright et al US 2016/0307063 further in view of Quaeler et al US 2007/0030528.
Regarding claim 16, Sheridan et al in view of Bright et al teach all of the limitations of claim 1.
Sheridan et al in view of Bright et al fails to teach wherein the display state information of the personal information includes at least one of a total number of pieces of the personal information, a number of pieces of the redacted personal information, a number of pieces of the personal information that is not redacted, or a number of each type of the personal information.
Quaeler et al teaches wherein the display state information of the personal information includes at least one of a total number of 5Appl. No.: 17/282,114 Amendment dated: March 14, 2022 Reply to Office Action of: December 29, 2021pieces of the personal information, a number of pieces of the redacted personal information, a number of pieces of the personal information that is not redacted, or a number of each type of the personal information (user interface [110] which allows the hypothetical application of one or more supra-document redactions [305] on a selected corpus. After posing the query, the user is presented with a list of all documents [225] impacted by the hypothetical redaction [305]. This list can be grouped and sorted by key attributes in order to help the user quickly get an idea of not just the number but also the kind of documents [225] affected, and the number of redactions [305] per document [225] (paragraph 0224)(paragraph 0226 display the number of instances of the redacted text span).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al in view Bright et al to include wherein the processor executes the instructions to: wherein the display state information of the personal information that is displayed in Sheridan and Bright to includes at least one of a total number of 5Appl. No.: 17/282,114 Amendment dated: March 14, 2022 Reply to Office Action of: December 29, 2021pieces of the personal information, a number of pieces of the redacted personal information, a number of pieces of the personal information that is not redacted, or a number of each type of the personal information.
The reason of doing so is to allow a user to easily view, identify redacted information from a document to be redacted to assist the user during the redacting process.
Regarding claim 17, Sheridan et al in view of Bright et al teach all of the limitations of claim 8.
Sheridan et al in view of Bright et al fails to teach wherein the display state information of the personal information includes at least one of a total number of 5Appl. No.: 17/282,114 Amendment dated: March 14, 2022 Reply to Office Action of: December 29, 2021 pieces of the personal information, a number of pieces of the redacted personal information, a number of pieces of the personal information that is not redacted, or a number of each type of the personal information.
Quaeler et al teaches wherein the display state information of the personal information includes at least one of a total number of 5Appl. No.: 17/282,114 Amendment dated: March 14, 2022 Reply to Office Action of: December 29, 2021pieces of the personal information, a number of pieces of the redacted personal information, a number of pieces of the personal information that is not redacted, or a number of each type of the personal information (user interface [110] which allows the hypothetical application of one or more supra-document redactions [305] on a selected corpus. After posing the query, the user is presented with a list of all documents [225] impacted by the hypothetical redaction [305]. This list can be grouped and sorted by key attributes in order to help the user quickly get an idea of not just the number but also the kind of documents [225] affected, and the number of redactions [305] per document [225] (paragraph 0224)(paragraph 0226 display the number of instances of the redacted text span).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al in view Bright et al to include wherein the processor executes the instructions to: wherein the display state information of the personal information that is displayed in Sheridan and Bright to includes at least one of a total number of 5Appl. No.: 17/282,114 Amendment dated: March 14, 2022 Reply to Office Action of: December 29, 2021pieces of the personal information, a number of pieces of the redacted personal information, a number of pieces of the personal information that is not redacted, or a number of each type of the personal information.
The reason of doing so is to allow a user to easily view, identify redacted information from a document to be redacted to assist the user during the redacting process.
Regarding claim 18, Sheridan et al in view of Bright et al teach all of the limitations of claim 15.
Sheridan et al in view of Bright et al fails to teach wherein the display state information of the personal information includes at least one of a total number of 5Appl. No.: 17/282,114 Amendment dated: March 14, 2022 Reply to Office Action of: December 29, 2021 pieces of the personal information, a number of pieces of the redacted personal information, a number of pieces of the personal information that is not redacted, or a number of each type of the personal information.
Quaeler et al teaches wherein the display state information of the personal information includes at least one of a total number of 5Appl. No.: 17/282,114 Amendment dated: March 14, 2022 Reply to Office Action of: December 29, 2021pieces of the personal information, a number of pieces of the redacted personal information, a number of pieces of the personal information that is not redacted, or a number of each type of the personal information (user interface [110] which allows the hypothetical application of one or more supra-document redactions [305] on a selected corpus. After posing the query, the user is presented with a list of all documents [225] impacted by the hypothetical redaction [305]. This list can be grouped and sorted by key attributes in order to help the user quickly get an idea of not just the number but also the kind of documents [225] affected, and the number of redactions [305] per document [225] (paragraph 0224)(paragraph 0226 display the number of instances of the redacted text span).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Sheridan et al in view Bright et al to include wherein the processor executes the instructions to: wherein the display state information of the personal information that is displayed in Sheridan and Bright to includes at least one of a total number of 5Appl. No.: 17/282,114 Amendment dated: March 14, 2022 Reply to Office Action of: December 29, 2021pieces of the personal information, a number of pieces of the redacted personal information, a number of pieces of the personal information that is not redacted, or a number of each type of the personal information.
The reason of doing so is to allow a user to easily view, identify redacted information from a document to be redacted to assist the user during the redacting process.




Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
May 16, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675